      3:18-cv-03118-JFA         Date Filed 08/08/19      Entry Number 82      Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


 BRIAN BOWEN, II,
                                                               C/A No.: 3:18-3118-JFA
                        Plaintiff,

 v.
                                                                      ORDER
 ADIDAS AMERICA, INC.; JAMES GATTO;
 MERL CODE; CHRISTIAN DAWKINS;
 MUNISH SOOD; THOMAS GASSNOLA;
 and CHRISTOPHER RIVERS,

                        Defendants.


       This matter is before the Court on multiple motions to dismiss (“Motions”) pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”) by Defendants Merl Code

(“Code”), adidas America, Inc. (“adidas”), Christopher Rivers (“Rivers”), James Gatto (“Gatto”),

and Munish Sood (“Sood”) (collectively “Defendants”). (ECF Nos. 27, 29, 30, 33, and 41). The

Motions raise nearly identical arguments and are therefore addressed together. For the reasons

stated herein, the Motions are granted in part and denied in part.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff, a talented young basketball player, alleges Defendants derailed his promising

career when they engaged in racketeering activity by conspiring to bribe, and actually bribing,

Plaintiff’s father to steer Plaintiff to play basketball for a university sponsored by adidas (the

University of Louisville), thereby violating the rules of the National Collegiate Athletic

Association (“NCAA”) and rendering Plaintiff ineligible to play top-tier college basketball. (ECF

No. 1). Because elite college basketball programs are the proving grounds for lucrative

professional careers with the National Basketball Association (“NBA”), Plaintiff alleges the
      3:18-cv-03118-JFA        Date Filed 08/08/19      Entry Number 82        Page 2 of 9




activity of Defendants’ racketeering enterprise ultimately prevented Plaintiff from capitalizing on

his talent in the NBA as a first or second-round draft pick. (ECF No. 1). In addition to adidas

(which produces and sells basketball shoes and apparel), Defendants include employees of adidas,

agents, coaches, and consultants spanning all levels of amateur basketball, whom Plaintiff alleges

aimed to boost adidas’ market share by bribing parents of prospective student-athletes to play

basketball at universities sponsored by adidas. (ECF No. 1).

       Plaintiff brings this suit under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”) (18 U.S.C. § 1962(a), (c), and (d)), alleging two counts of substantive RICO violations

and two counts of conspiracy to violate RICO. (ECF No. 1). The RICO statute requires at least

two predicate instances of racketeering activity, which can include sports bribery, wire fraud, and

money laundering as alleged by Plaintiff. See 18 U.S.C. § 1962 (prohibiting racketeering activity);

see also 18 U.S.C. § 1961(1) (defining “racketeering activity” to include sports bribery as

described in 18 U.S.C. § 224, wire fraud as described in 18 U.S.C. § 1343, and money laundering

as described in 18 U.S.C. §§ 1956-57).

       Defendants moved to dismiss Plaintiff’s case for failure to state plausible claims to relief

under Rule 12(b)(6), FRCP. (ECF Nos. 27, 29, 30, 33, and 41). Plaintiff filed an omnibus

responsive brief (ECF No. 55) and Defendants filed replies (ECF Nos. 63, 65, 66, 67, and 68).

Thereafter, this Court heard oral argument from the parties to these Motions. (ECF No. 77).

Defendants subsequently filed a joint motion for leave to submit a supplemental brief in support

of their Motions (ECF No. 79), Plaintiff filed a response (ECF No. 80), and Defendants replied

(ECF No. 81). Accordingly, the Motions are ripe for review.
       3:18-cv-03118-JFA         Date Filed 08/08/19      Entry Number 82         Page 3 of 9




II.    LEGAL STANDARD

       When considering a motion to dismiss, “the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.” Mylan

Laboratories, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993) (citing De Sole v. United States,

947 F.2d 1169, 1171 (4th Cir. 1991)). To survive a motion to dismiss, a complaint must contain

“a short and plain statement of the claim showing that the pleader is entitled to relief . . . .” Fed.

R. Civ. P. 8(a)(2). Although Rule 8(a) does not require “detailed factual allegations,” it does

require “more than an unadorned, [‘]the-defendant-unlawfully-harmed-me[‘] accusation,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)), “in order to ‘give the defendant fair notice of what the [. . .] claim is and the grounds upon

which it rests,’” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). In

other words, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

“A claim is facially plausible when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 556). A complaint alleging facts that are “‘merely consistent

with’ a defendant’s liability . . . ‘stops short of the line between possibility and plausibility of

“entitlement to relief.”’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

III.   DISCUSSION

       Defendants raise four main arguments: 1) Plaintiff lacks standing to bring his claims

against Defendants under RICO, 2) Plaintiff fails to plausibly allege substantive RICO violations

by Defendants, 3) Plaintiff fails to plausibly allege Defendants conspired to violate RICO, and 4)

Plaintiff is responsible for his father’s acceptance of a bribe payment under the doctrine of in pari
      3:18-cv-03118-JFA          Date Filed 08/08/19      Entry Number 82         Page 4 of 9




delicto. (ECF Nos. 27, 29, 30, 33, and 41). Additionally, adidas argues Plaintiff fails to plausibly

allege adidas is vicariously liable for its employees’ involvement in the bribery scheme. (ECF No.

29-1 at 30-33).

       The Court disagrees with Defendants’ ultimate conclusions. However, some of

Defendants’ underlying analysis has merit. Within Defendants’ challenges both to Plaintiff’s

standing and Plaintiff’s allegations of substantive RICO violation is the contention that Plaintiff

fails to plausibly allege at least two predicate acts of racketeering as required by statute. (ECF Nos.

27, 29, 30, 33, and 41). Plaintiff argues Defendants engaged in sports bribery, wire fraud, and

money laundering as predicate acts of racketeering. (ECF No. 1). The Court agrees with

Defendants that Plaintiff failed to adequately plead sports bribery and wire fraud.

       A. Sports Bribery

       Considering all the facts as true and construed in a light most favorable to the Plaintiff as

the non-moving party, the allegation of sports bribery is not supported by Plaintiff’s pleading. A

RICO violation requires multiple predicate acts of racketeering, which can include sports bribery.

See 18 U.S.C. § 1962 (prohibiting racketeering activity); see also 18 U.S.C. § 1961(1) (defining

“racketeering activity” to include sports bribery as described in 18 U.S.C. § 224). By statute, sports

bribery is the act of carrying into effect (or attempting or conspiring to carry into effect) “any

scheme in commerce to influence, in any way, by bribery any sporting contest, with knowledge

that the purpose of such scheme is to influence by bribery that contest . . . .” 18 U.S.C. § 224(a)

(emphasis added). Here, however, the purpose of Defendants’ alleged conduct was not to influence

the outcome of any particular basketball game. Instead, the alleged purpose of the bribery

enterprise was more generally to enhance the market share of the adidas brand by steering top high

school players to adidas-sponsored schools to advertise adidas products on a national stage.
      3:18-cv-03118-JFA          Date Filed 08/08/19      Entry Number 82         Page 5 of 9




       Although the alleged bribery scheme arguably improved sponsored teams’ general

performance, the intention was not directed at impacting the outcome of a single sporting event,

such as would be the case with bribing a referee to make incorrect calls during a sporting event or

bribing a horse jockey to reign in his horse prior to the finish line of a race. Accordingly, Plaintiff

is estopped from arguing Defendants engaged in sports bribery as a predicate act of racketeering,

either for the sake of establishing standing to sue under RICO or supporting his allegations of

RICO violations.

       B. Wire Fraud

       Plaintiff failed to plausibly allege Defendants engaged in wire fraud as a predicate act of

racketeering. Wire fraud may be alleged as a predicate act of racketeering by a plaintiff seeking to

establish a defendant violated RICO. See 18 U.S.C. § 1962 (prohibiting racketeering activity); see

also 18 U.S.C. § 1961(1) (defining “racketeering activity” to include wire fraud as described in 18

U.S.C. § 1343). To plead wire fraud, a plaintiff must plausibly allege “‘(1) the existence of a

scheme to defraud and (2) the use of . . . a wire communication in furtherance of the scheme.’”

United States v. Jefferson, 674 F.3d 332, 366 (4th Cir. 2012), as amended (Mar. 29, 2012) (quoting

United States v. Curry, 461 F.3d 452, 457 (4th Cir. 2006)).

       Under Fourth Circuit precedent, when wire fraud is asserted as a predicate act in a civil

RICO claim it must be pled with particularity pursuant to Rule 9(b), FRCP. See Jones v. Ram

Med., Inc., 807 F. Supp. 2d 501, 513 (D.S.C. 2011) (citing Mylan Lab., Inc. v. Matkari, 7 F.3d

1130, 1137 (4th Cir. 1993)); see also Fed. R. Civ. P. 9(b) (“In alleging fraud . . . , a party must

state with particularity the circumstances constituting fraud . . . .”). “To meet this standard, the

complaint must describe ‘the time, place and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he obtained thereby.’” United States
      3:18-cv-03118-JFA         Date Filed 08/08/19         Entry Number 82     Page 6 of 9




v. Berkeley Heartlab, Inc., 247 F. Supp. 3d 724, 729 (D.S.C. 2017) (quoting U.S. ex rel. Wilson v.

Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008)).

       Additionally, factual allegations based on “information and belief” are generally

inappropriate under Rule 9(b) and insufficient to satisfy Rule 9(b)’s heightened pleading standard.

See, e.g., Breckley v. Amway Corp., 1989 WL 140397, at *5 (D.S.C. Aug. 24, 1989) (finding the

complaint “defective” because it included a number of factual allegations based on information

and belief, which the court noted was “generally disallowed of pleadings pursuant to Rule 9(b)”);

see also Ali v. Allergan USA, Inc., 2012 WL 3692396, at *18 (E.D. Va. Aug. 23, 2012) (dismissing

plaintiff’s claim of fraudulent misrepresentation because defendant’s alleged misrepresentations

were pled “upon information and belief” and thus failed to allege with particularity under Rule

9(b) the time, place, and contents of the alleged fraud).

       Here, Plaintiff failed to sufficiently plead his wire fraud allegation with particularity

pursuant to Rule 9(b). First, Plaintiff’s assertion that Defendants reviewed and approved sham

invoices related to a payment to Plaintiff’s father in an effort to secure funds for the enterprise’s

racketeering activity fails to satisfy the heightened pleading requirements of Rule 9(b) applicable

to wire fraud because it is pled on information and belief with no additional supporting allegations.

See (ECF No. 1 at ¶¶ 161, 166-67, 170, 174-75, and 206-07); see also Breckley, 1989 WL 140397,

at *5; see also Ali, 2012 WL 3692396, at *18. Further, while Plaintiff includes a list of alleged

sham invoices with dates the invoices were submitted to adidas, dollar amounts requested, and the

people who approved them, Plaintiff does not plead when the invoices were allegedly approved,

where the invoices were approved, and which invoices were allegedly approved by which people.

(ECF No. 1 at ¶¶ 204-206).
      3:18-cv-03118-JFA         Date Filed 08/08/19       Entry Number 82        Page 7 of 9




       In another instance, Plaintiff asserts that Rivers approved a bribe payment of $25,000 in

early 2015 to ensure that Dennis Smith, Jr. would attend adidas-sponsored North Carolina State

University, which is again pleaded on information and belief with no additional supporting

allegations, and thus fails to satisfy the heightened pleading requirements of Rule 9(b). See (ECF

No. 1 at ¶ 126); see also Breckley, 1989 WL 140397, at *5; see also Ali, 2012 WL 3692396, at

*18. Moreover, Plaintiff fails to identify how any Defendants other than adidas, Thomas Gassnola

(“Gassnola”), and Gatto used “the interstate wires in furtherance of” the bribe, which is a required

element of wire fraud. See (ECF No 1 at 128); see also Jefferson, 674 F.3d at 366. As to Rivers in

particular, all that is pleaded is that Rivers approved a bribe payment and later discussed this fact

with Gassnola. 1 (ECF No. 1 at ¶ 126). These allegations fail to adequately plead with particularity

the “who, what, when, where, and how” as required by Rule 9(b) and therefore do not properly

plead wire fraud as a predicate act of racketeering.

       Again, with regard to Plaintiff’s allegation that “adidas, Gatto, Rivers, Gassnola and other

Enterprise participants knowingly made, intended to make, or caused or intended to cause others

to make false certifications to the University of Louisville and the NCAA regarding the existence

of the $100,000 bribe” (ECF No. 1 at ¶ 177), this general allegation is insufficient to satisfy the

heightened pleading standard of Rule 9(b) because it fails to identify, among other things, the

specific time or place that Defendants allegedly made or caused others to make false certifications

regarding Plaintiff’s eligibility. The simple allegation that Defendants made a false certification to

the University of Louisville regarding the existence of a bribe to Plaintiff’s father is the type of

allegation Rule 9(b) was designed to deter. See Gibson v. Confie Ins. Grp. Holdings, Inc., 2017



1
  The allegations in paragraphs 127-28 of the Complaint relate to additional alleged payments to
secure Dennis Smith, Jr.’s attendance at North Carolina State University. The Complaint contains
no allegations that Rivers was involved in those additional payments.
       3:18-cv-03118-JFA         Date Filed 08/08/19        Entry Number 82     Page 8 of 9




WL 2936219, at *3 (D.S.C. July 10, 2017) (“A primary purpose of Rule 9(b) is to ensure ‘that the

defendant has sufficient information to formulate a defense by putting it on notice of the conduct

complained of.’” (quoting Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th

Cir. 1999)).

        Despite these deficiencies, however, Plaintiff may remedy them by amending his pleading

to include sufficient factual material to meet the heightened pleading standard found in Rule 9(b).

Consequently, the Court grants Plaintiff leave to amend his pleading to conform to Rule 9(b).

        C. All Remaining Arguments

        As to all remaining arguments in Defendants’ Motions, the Court finds Plaintiff has pled

sufficient factual material to allege plausible claims to relief. 2

IV.     CONCLUSION

        Defendants’ joint motion for leave to submit a supplemental brief in support of their

Motions (ECF No. 79) is denied because all parties involved in the Motions adequately argued the

issues raised by Defendants’ Motions, both in briefing and at oral argument. After carefully

reviewing the applicable laws, the record in this case, and the briefs of the parties, Defendants’

Motions are granted as to Plaintiff’s allegation that Defendants committed sports bribery as a

predicate act of racketeering, and that allegation is accordingly dismissed with prejudice and

without leave to refile. Further, Defendants’ Motions are granted as to Plaintiff’s allegation that

Defendants committed wire fraud as a predicate act of racketeering, but Plaintiff is granted leave




2
  Although the Court grants Defendants’ Motion as to Plaintiff’s allegations of sports bribery and
wire fraud, the Court denies Defendants’ Motions as to Plaintiff’s standing due to the leave granted
to Plaintiff to amend his pleading to conform his allegations of wire fraud to the heightened
pleading standard of Rule 9(b). The Court denies Defendants’ Motion as to Plaintiff’s plausible
allegation of RICO violations for the same reason articulated for denying Defendants’ standing
argument.
      3:18-cv-03118-JFA        Date Filed 08/08/19     Entry Number 82       Page 9 of 9




to replead his allegations of wire fraud in a manner consistent with the heightened pleading

standard of Rule 9(b), FRCP, within fifteen (15) days of this order. Finally, Defendants’ Motions

are denied as to all remaining arguments. Accordingly, Defendants’ Motions (ECF Nos. 27, 29,

30, 33, and 41) are GRANTED IN PART and DENIED IN PART.


       IT IS SO ORDERED.


       August 8, 2019                                      Joseph F. Anderson, Jr.
       Columbia, South Carolina                            United States District Judge
